DECISION
This matter is before the court upon the integrated agreement of the parties, pursuant to which the real market value (RMV) and "exception" RMV for the improvements on assessor's Account R72399, shall be $295,218 for the 2006-07 tax year.
Plaintiff filed a Complaint with this court July 1, 2009, requesting a reduction in the "improvement" RMV for the 2006-07 tax year1 to $295,218, with appropriate changes to the exception RMV and maximum assessed value (MAV). The parties subsequently entered into discussions about the value of the property and Defendant ultimately agreed to reduce the 2006-07 tax year "improvement" RMV and exception RMV to $295,218 as requested by Plaintiff in his Complaint. Defendant conveyed that information to Plaintiff by letter dated June 17, 2010. Defendant further agreed that the adjudicated value for the 2007-08 tax year would be "left alone" as Plaintiff had requested.
Defendant subsequently sent Plaintiff a letter dated June 30, 2010, with an enclosed Stipulated Judgment stating that "the 2006 RMV and exception RMV for the improvements on Account R72399 shall be $295,218[.]" Defendant's June 30, 2010, letter to Plaintiff also indicated that Plaintiff would be receiving a refund of approximately $700 for 2006-07 tax year. *Page 2 
That refund information was provided at Plaintiff's request. Plaintiff apparently refused to sign the Stipulated Judgment for reasons not clear to the court.2 Nonetheless, the RMV reductions agreed to by Defendant match the values requested by Plaintiff and fully resolve the appeal.
Because the parties are in agreement as to the issue before the court, which is the improvement RMV and exception RMV related thereto, there is no further matter for the court to resolve and the case is ready for decision as set forth above. Now, therefore,
IT IS THE DECISION OF THE COURT that the tax year 2006-07 real market value and exception real market value for the improvement on Account R72399 shall be reduced to $295,218.3
Dated this ___ day of July 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Dan Robinsonon July 30, 2010. The Court filed and entered this documenton July 30, 2010.
1 The court issued an Order on October 21, 2009, indicating that it had jurisdiction to hear the appeal under ORS 305.288.
2 According to a letter Plaintiffs sent to Defendant's representative Paul Meyer dated July 19, 2010, Plaintiff was "willing to stipulate to an improvement RMV and an exception RMV for 2006-07 of $295,218." However, Plaintiff goes on to state in that letter that he "do[es] not accept or agree that it will not carry forward the effect on subsequent years." (Emphasis in original.) Because Plaintiff did not appeal the "subsequent" years, those years are not before the court, and Plaintiff has no legal basis to attack the carryforward of the agreed-upon RMV reductions for the year properly before the court.
3 The Stipulated Judgment which Plaintiff has refused to sign indicates that the "MAV exception value and total MAV of the improvements [will be] $188,940."